                Case 20-50685-BLS            Doc 12-2       Filed 03/02/21        Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                           Case No. 18-11736 (BLS)

                                Debtors.                         (Jointly Administered)

    ALFRED T. GIULIANO, in his capacity as Chapter 7             Adv. Proc. No. 20-50685 (BLS)
    Trustee of HERITAGE HOME GROUP, LLC et al.,

                                Plaintiff,

    vs.

    DOUG MOCKETT & COMPANY, INC.,

                                Defendant.

                                       CERTIFICATE OF SERVICE

                I, Peter J. Keane, hereby certify that on the 2nd day of March, 2021, I caused a copy of
the following document to be served on the party listed below in the manner indicated:

        MOTION TO (A) REOPEN DOUG MOCKETT & COMPANY, INC. ADVERSARY
    PROCEEDING, (B) VACATE DEFAULT JUDGMENT; AND (C) GRANT RELATED RELIEF
                     RECLOSING THE ADVERSARY PROCEEDING

VIA ELECTRONIC MAIL
Donna L. Culver, Esq.
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899-1347
Email: dculver@morrisnichols.com

                                               /s/ Peter J. Keane
                                               Peter J. Keane (DE Bar No. 5503)




1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.


DOCS_DE:231059.3 31270/002
